Citation Nr: 1823338	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  10-42 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to April 1960. He died in January 1963. The appellant married the Veteran in September 1957.  For the purpose of this remand only she is assumed to be the Veteran's surviving spouse. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota. The case was later certified to the Board by the RO in San Diego, California. 
 
The appellant testified in February 2016 before the undersigned. A transcript of the hearing was created and is associated with the claims file. 
 
The appellant's claim was remanded by the Board in April 2016. In June 2017 the Board, in pertinent part, denied entitlement to service connection for the Veteran's death.  In December 2017 the United States Court of Appeals for Veterans Claims granted a joint motion for remand with regard to that issue. 
 
The issue of entitlement to the proceeds of an alleged Veterans' Group Life Insurance policy was raised by the record in a June 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant  to 38 C.F.R. § 3.159(c)(1) (2017), when VA receives a substantially complete application, it will make reasonable efforts to obtain relevant records which are not in the custody of a Federal department or agency.  The  regulation also states that such reasonable efforts "will generally consist of  an initial request for the records and, if the records are not received, at least one follow-up request."  

In this case, the parties to the joint motion for remand agreed that VA's duty to assist requires that additional requests be made to the Warren County, New York Office of Emergency Services coroners Gary Scidmore and Tim Murphy, in an effort to secure a copy of any January 1963 post-mortem examination. Additionally on remand any record of the post-mortem examination should be requested from Glens Falls Hospital. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO must request any records pertaining to any January 1963 post-mortem examination of the Veteran at the Glens Falls Hospital, 100 Park St, Glens Falls, New York 12801. All necessary follow-up requests must be made as appropriate. 

2. The RO must make a second request for the January 1963 post-mortem examination from Mr. Gary Scidmore of the Warren County Office of Emergency Services and Mr. Tim Murphy, Glens Falls, New York coroner. Any follow-up requests must be made as appropriate.

3. If, and only if, record of the January 1963 post-mortem examination is received, furnish the appellant's VBMS and Virtual VA files to a vascular neurologist. After a complete review of the Veteran's VBMS and Virtual VA files, the vascular neurologist is to specifically address the following question:
 
Is it at least as likely as not (50 percent probability or greater) that the January 1958 subarachnoid hemorrhage, or any residuals thereof, was a principal or contributory cause of the Veteran's death?

The vascular neurologist is advised that a disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death. 38 U.S.C. § 1310; 38 C.F.R. § 3.312.
 
A complete rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the vascular neurologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training. 

4. The AOJ must then review any medical report to ensure that it is in complete compliance with the directives of this remand, and that the vascular neurologist has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

5. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



